Sam Robinson, Associate Justice. In 1936 appellee’s mother, Mrs. J. W. Burton, purchased from appellant a certain cemetery lot having four grave spaces. J. W. Burton was buried on the lot in 1936. In 1955 Mrs. Burton was buried in one of the spaces. Not being satisfied with the marker purchased in 1936 for the grave of his father, appellee, M. P. Burton, decided to purchase a double marker for the graves of his father and mother. The appellant offered to sell such marker for $250.00, plus an installation charge of 7c per square inch, amounting to $40.04, or a total of $290.04. On shopping around appellee found a marker satisfactory to him at the WyattMonahan Monument Company for the installed price of $173.40. Appellant refused to permit the installation of the Wyatt-Monahan marker, contending that certain rules of the appellant had not been complied with. It goes without saying that appellee would not be bound by just any rule appellant could adopt. Certainly a rule providing that nothing except solid gold markers could be installed would be unenforceable. In fact, the appellant makes no contention that the rules can be sustained if unreasonable. Appellant says: ‘ ‘ The issues is this ease are as to whether or not the rules and regulations of Pine Crest Memorial Park are arbitrary and unreasonable.” The marker from the Wyatt-Monahan Company has an alloy content of: 85°/o copper; 5% lead; 5% tin; 5°/o zinc. Mr. D. A. Newman, secretary of Newman Brothers, Inc., manufacturer of the Wyatt-Monahan marker, stated that for many years his firm and other foundries have used 85-5-5-5 alloy for casting markers. The cemetery rules require a marker consisting of not less than 87 °/o copper; not less than 5% tin; not more than 2y%°/o lead; not more than 5% zinc. In my opinion a preponderance of the evidence shows that for all practical purposes there is no distinction between the marker supplied by Wyatt-Monahan Company and those appellant has for sale. True, there is some difference, but the only real difference is the price. So far as looks are concerned, it takes a magnifying glass to tell there is any difference at all. And there is no evidence to the effect that there is any practical difference in the lasting qualities. In my opinion, the evidence fully sustains the chancellor, and the decree should be affirmed. Therefore I respectfully dissent.